Exhibit 10.3

 

HAMILTON PARK TOWERS, LLC

 

LIMITED LIABILITY COMPANY AGREEMENT

 

This Limited Liability Company Agreement (the “Agreement”) of Hamilton Park
Towers, LLC, a Delaware limited liability company (as amended from time to time,
the “LLC”) is entered into as of the           day of October, 2009, by (a) its
sole member, HPT Associates, LLC, a Delaware limited liability company, (b) its
managers, Harold Brown and NewReal, Inc., a Massachusetts corporation and
(c) those individuals and/or entities listed on Schedule A as “Independent
Manager” and “Special Member”.

 

WHEREAS, the LLC has been formed as a limited liability company under the
Delaware Limited Liability Company Act, 6 Del. C. § 18-01 et seq. (as amended
from time to time,  the “Act”) by the filing on the date hereof of a Certificate
of Formation (the “Certificate”) with the office of the Secretary of State of
the State of Delaware; and

 

WHEREAS, the parties hereto wish to set out fully their respective rights,
obligations and duties with respect to the LLC and its business, management and
operations.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto hereby agree as follows:

 

1.             Name.  The name of the limited liability company shall be
“Hamilton Park Towers, LLC”.  Sally E. Michael is hereby designated as an
“authorized person” within the meaning of the Act, and has executed, delivered
and filed the Certificate of Formation of the LLC with the Secretary of State of
the Sate of Delaware.  Upon the filing of the Certificate of Formation with the
Secretary of State of the State of Delaware, her powers as an “authorized
person” ceased, and the Member thereupon became the designated “authorized
person” and shall continue as designated “authorized person” within the meaning
of the Act.  The Member or an Officer shall execute, deliver and file any other
certificates (and any amendments and/or restatements thereof) necessary for the
LLC to qualify to do business in any other jurisdiction in which the LLC may
wish to conduct business.  The existence of the LLC as a separate legal entity
shall continue until cancellation of the Certificate of Formation as provided in
the Act.

 

2.             Purpose.  The sole purpose of the LLC is to acquire, own, hold,
maintain, and operate that property located at 175 Freeman Street, Brookline,
Massachusetts (the “Property”), together with such other activities as may be
necessary or advisable in connection with the ownership of the Property.  The
LLC shall not engage in any business, and it shall have no purpose, unrelated to
the Property and shall not acquire any real property or own assets other than
those related to the Property and/or otherwise in furtherance of the limited
purposes of the LLC.

 

3.             LLC Address.  The address of the principal office of the LLC is
c/o The Hamilton Company, Inc., 39 Brighton Avenue, Boston, Massachusetts 02134.

 

4.             Registered Office and Registered Agent.  The registered office of
the LLC in the State

 

1

--------------------------------------------------------------------------------


 

of Delaware is c/o National Registered Agents, Inc., 160 Greentree Drive,
Suite 101, Dover, DE 19904.  The name of the registered agent of the LLC at such
address is National Registered Agents, Inc.

 

5.             Member.  The Member was admitted to the LLC as member of the LLC
upon its execution of counterpart signature page to this Agreement.  The name
and address of the sole Member of the LLC is as follows:

 

HPT Associates, LLC

c/o The Hamilton Company, Inc.

39 Brighton Avenue

Boston, Massachusetts 02134

 

6.             Powers.  Subject to the terms of Section 19 below, the LLC shall
have the power and authority to do any and all acts necessary or convenient to
or in furtherance of the purposes described in Article 2 hereof, including all
power and authority, statutory or otherwise, possessed by, or which may be
conferred upon, limited liability companies under the Act and under the laws of
the State of Delaware.

 

7.             Management.

 

7.01         Designation of Managers.  Harold Brown and NewReal, Inc. are the
managers of the LLC.  In the event of the withdrawal of either Manager, another
person or entity (who may but need not be the Member) may be added or
substituted as the Manager by the Member.

 

7.02         Management of the LLC.  Subject to the provisions of this
Agreement, the overall management and control of the business and affairs of the
LLC shall be vested in the Managers.  Any Manager may delegate his, her or its
authority to another Manager as to any particular matter, or as to all matters
for a specified period of time by a writing duly executed by such delegating
Manager.

 

7.03         Limitation on Powers.  Anything in this Agreement to the contrary
notwithstanding, a Managers shall not, without the consent of all of the other
Managers, if applicable, cause or permit the LLC to:

 

(a)           make any loans to a Manager or its Affiliates;

 

(b)                                 sell, encumber or otherwise dispose of all
or substantially all of the properties of the LLC (a sale or disposition will be
deemed to be “all or substantially all of the properties of the LLC” if the sale
or disposition includes the Property or if the total value of the properties
sold or disposed of in such transaction and during the twelve months preceding
such transaction is 66-2/3% or more in value of the LLC’s total assets as of the
end of the most recently completed LLC fiscal year);

 

2

--------------------------------------------------------------------------------


 

(c)           to the fullest extent permitted by law, dissolve, wind-up, or
liquidate the LLC;

 

(d)                                 merge, consolidate or acquire substantially
all the assets of another person or entity; or

 

(e)           change the nature of the business conducted by the LLC.

 

7.04         Binding the LLC. The signature of a Manager on any agreement,
contract, instrument or other document shall be sufficient to bind the LLC in
respect thereof, and conclusively evidence the authority of such Manager and the
LLC with respect thereto, and no third party need look to any other evidence or
require the joinder or consent of any other party.  The LLC, and the Member, or
any Manager on behalf of the LLC, may enter into and perform the Loan Documents
and all documents, agreements, certificates, or financing statements
contemplated thereby or related thereto, all without any further act, vote or
approval of any Member, Manager or other Person notwithstanding any other
provision of this Agreement, the Act or applicable law, rule or regulation.  The
foregoing authorization shall not be deemed a restriction on the powers of the
Member or any Manager to enter into other agreements on behalf of the LLC

 

7.05         Compensation of Managers. The LLC may compensate the Managers for
the Managers’ services to the LLC.

 

7.06         Contracts with Members. Subject to the terms of Section 19 below,
the LLC may engage in business with, or enter into one or more agreements,
leases, contracts or other arrangements for the furnishing to or by the LLC of
goods, services or space with the Member or an affiliate of a Member, and may
pay compensation in connection with such business, goods, services or space,
provided in each case the amounts payable thereunder are reasonably comparable
to those that would be payable to unaffiliated persons under similar agreements,
and, if the Manager determines in good faith that such amounts are so
comparable, such determination shall be conclusive absent manifest error.

 

7.07         Exculpation and Indemnification; Fiduciary Duty.

 

(a)                                  Neither the Member nor the Managers, nor
any of their respective affiliates, shall have any liability to the LLC or to
each other for any loss suffered by the LLC that arises out of any action or
inaction of the Member, the Managers or their affiliates, if such course of
conduct did not constitute the willful misconduct of the Member, the Managers or
any such affiliate.

 

(b)                                 To the fullest extent permitted by law, the
Member, the Managers and their respective Affiliates shall be indemnified by the
LLC against any and all losses, judgments, liabilities, expenses (including
attorneys’ fees) and amounts paid in settlement of any claims sustained by it
with respect to any authorized actions taken by the Member, the Managers or any
such affiliate on behalf of the LLC.   Any indemnification to be provided
hereunder shall be provided even if the person to be indemnified is no longer a
Member, Managers or an affiliate of a Member or Manager.  Any indemnity under
this Section 7.07 shall be paid from, and only to the extent of, LLC assets, and

 

3

--------------------------------------------------------------------------------


 

neither the Member nor the Managers or any of their respective affiliates shall
have any personal liability on account thereof.

 

7.08         Other Activities.  Notwithstanding any other duty existing at law
or in equity, the Member, the Managers and any of their respective affiliates
may engage in and possess interests in other business ventures and investment
opportunities of every kind and description, independently or with others,
including serving as directors, officers, stockholders, managers, members and
general or limited partners of corporations, partnerships or other LLCs with
purposes similar to or the same as those of the LLC. Neither the LLC nor any
other party hereto shall have any rights in or to such ventures or opportunities
or the income or profits therefrom.

 

8.             Reliance by Third Parties.  Any person or entity dealing with the
LLC may rely upon a certificate signed by the Manager as to:

 

(a)                                the persons or entities authorized to execute
and deliver any instrument or document of or on behalf of the LLC, and

 

(b)                               the persons or entities authorized to take any
action or refrain from taking any action as to any matter whatsoever involving
the LLC.

 

9.             Dissolution and Special Member.

 

9.01         Existence.

 

(a)                                  The LLC shall be dissolved, and its affairs
shall be wound up upon the first to occur of the following: (i) the termination
of the legal existence of the last remaining member of the LLC or the occurrence
of any other event which terminates the continued membership of the last
remaining member of the LLC in the LLC unless the LLC is continued without
dissolution in a manner permitted by this Agreement or the Act or (ii) the entry
of a decree of judicial dissolution under Section 18-802 of the Act.  Upon the
occurrence of any event that causes the last remaining member of the LLC to
cease to be a member of the LLC or that causes the Member to cease to be a
member of the LLC (other than (i) upon an assignment by the Member of all of its
limited liability company interest in the LLC and the admission of the
transferee pursuant to Section 14, or (ii) the resignation of the Member and the
admission of an additional member of the LLC pursuant to Section 14), to the
fullest extent permitted by law, the personal representative of such member is
hereby authorized to, and shall, within 90 days after the occurrence of the
event that terminated the continued membership of such member in the LLC, agree
in writing (i) to continue the LLC and (ii) to the admission of the personal
representative or its nominee or designee, as the case may be, as a substitute
member of the LLC, effective as of the occurrence of the event that terminated
the continued membership of the last remaining member of the LLC or the Member
in the LLC.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding any other provision of this
Agreement, the Bankruptcy of the Member or a Special Member shall not cause the
Member or Special Member, respectively, to cease to be a member of the LLC and
upon the occurrence of such an event, the LLC shall continue without
dissolution.


 


(C)                                  IN THE EVENT OF DISSOLUTION, THE LLC SHALL
CONDUCT ONLY SUCH ACTIVITIES AS ARE NECESSARY TO WIND UP ITS AFFAIRS (INCLUDING
THE SALE OF THE ASSETS OF THE LLC IN AN ORDERLY MANNER), AND THE ASSETS OF THE
LLC SHALL BE APPLIED IN THE MANNER, AND IN THE ORDER OF PRIORITY, SET FORTH IN
SECTION 18-804 OF THE ACT.

 

(d)                                 The LLC shall terminate when (i) all of the
assets of the LLC, after payment of or due provision for all debts, liabilities
and obligations of the LLC shall have been distributed to the Member in the
manner provided for in this Agreement and (ii) the Certificate of Formation
shall have been canceled in the manner required by the Act.

 

9.02         Intentionally Omitted.

 

9.03         Special Member.  Notwithstanding any provision in this Agreement to
the contrary, upon the occurrence of any event that causes the Member to cease
to be the member of the LLC (other than (i) upon an assignment by the Member of
all of its limited liability company interest in the LLC and the admission of
the transferee pursuant to Section 14, or (ii) the resignation of the Member and
the admission of an additional member of the LLC pursuant to Section 14), the
person identified on the signature page of this Agreement as an Independent
Manager or, if such person is unable to serve,  Sally E. Michael, without any
action of any person or entity and simultaneously with the Member’s ceasing to
be a member of the LLC, shall automatically be admitted to the LLC as a Special
Member, and shall continue the LLC without dissolution.

 

The Special Member may not resign from the LLC or transfer its rights as Special
Member unless a successor Special Member has been admitted to the LLC as Special
Member by executing a counterpart to this Agreement; provided, however, the
Special Member shall automatically cease to be a member of the LLC upon the
admission to the LLC of a Substitute Member.  The Special Member shall be a
member of the LLC that has no interest in the profits, losses and capital of the
LLC and has no right to receive any distributions of LLC assets.  Pursuant to
Section 18-301 of the Act, the Special Member shall not be required to make any
capital contributions to the LLC and shall not receive a limited liability
company interest in the LLC.

 

Except as required by any mandatory provision of the Act, Special Member, in its
capacity as Special Member, shall not have the right to vote on, approve or
otherwise consent to any action by, or matter relating to, the LLC, including,
without limitation, the merger, consolidation or conversion of the LLC;
provided, however, such prohibition shall not limit the obligations of the
Special Member, in its capacity as Independent Manager, to vote on such matters
required by this Agreement.

 


FOR PURPOSES OF THIS AGREEMENT, THE SPECIAL MEMBER SHALL BE A MEMBER OF THE LLC
THAT BECOMES A MEMBER IN ACCORDANCE WITH THIS ARTICLE 9 AND SHALL ONLY HAVE THE
RIGHTS AND DUTIES

 

5

--------------------------------------------------------------------------------


 


EXPRESSLY SET FORTH IN THIS AGREEMENT.  IN ORDER TO IMPLEMENT THE ADMISSION TO
THE LLC OF THE SPECIAL MEMBER, THE SPECIAL MEMBERS HAVE EXECUTED A COUNTERPART
TO THIS AGREEMENT.  PRIOR TO ITS ADMISSION TO THE LLC AS SPECIAL MEMBER, NEITHER
SPECIAL MEMBER SHALL BE A MEMBER OF THE LLC OR HAVE ANY INTEREST (ECONOMIC OR
OTHERWISE) IN THE LLC (OTHER THAN AS AN INDEPENDENT MANAGER).  THE PERSON
IDENTITIFIED ON THE SIGNATURE PAGE AS THE INDEPENDENT MANAGER IS HEREBY
DESIGNATED TO ACT AS THE INITIAL SPECIAL MEMBER.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, THE BANKRUPTCY (AS HEREINAFTER DEFINED) OF THE
MEMBER OR SPECIAL MEMBER SHALL NOT CAUSE THE MEMBER OR SPECIAL MEMBER TO CEASE
TO BE A MEMBER OF THE LLC AND UPON THE OCCURRENCE OF ANY SUCH AN EVENT, THE LLC
SHALL BE CONTINUED WITHOUT DISSOLUTION.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS AGREEMENT, EACH OF THE MEMBER AND SPECIAL MEMBER
WAIVES ANY RIGHT IT MIGHT HAVE TO AGREE IN WRITING TO DISSOLVE THE LLC UPON THE
BANKRUPTCY OF THE MEMBER OR SPECIAL MEMBER, OR THE OCCURRENCE OF AN EVENT THAT
CAUSES MEMBER OR SPECIAL MEMBER TO CEASE TO BE A MEMBER OF THE LLC.  AS USED
HEREIN, “BANKRUPTCY” MEANS, WITH RESPECT TO ANY PERSON OR ENTITY, (A) IF SUCH
PERSON OR ENTITY: (I) MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS,
(II) FILES A VOLUNTARY PETITION IN BANKRUPTCY, (III) IS ADJUDGED BANKRUPT OR
INSOLVENT, OR HAS ENTERED AGAINST IT AN ORDER FOR RELIEF, IN ANY BANKRUPTCY OR
INSOLVENCY PROCEEDINGS, (IV) FILES A PETITION OR ANSWER SEEKING FOR ITSELF ANY
REORGANIZATION, ARRANGEMENT, COMPOSITION, READJUSTMENT, LIQUIDATION OR SIMILAR
RELIEF UNDER ANY STATUTE, LAW OR REGULATION, (V) FILES AN ANSWER OR OTHER
PLEADING ADMITTING OR FAILING TO CONTEST THE MATERIAL ALLEGATIONS OF A PETITION
FILED AGAINST IT IN ANY PROCEEDING OF THIS NATURE, (VI) SEEKS, CONSENTS TO OR
ACQUIESCES IN THE APPOINTMENT OF A TRUSTEE, RECEIVER OR LIQUIDATOR OF SUCH
PERSON OR ENTITY OR OF ALL OR ANY SUBSTANTIAL PART OF ITS PROPERTIES, OR (B) ONE
HUNDRED AND TWENTY (120) DAYS AFTER THE COMMENCEMENT OF ANY PROCEEDING AGAINST
SUCH PERSON OR ENTITY SEEKING REORGANIZATION, ARRANGEMENT, COMPOSITION,
READJUSTMENT, LIQUIDATION OR SIMILAR RELIEF UNDER ANY STATUTE, LAW OR
REGULATION, IF THE PROCEEDING HAS NOT BEEN DISMISSED, OR IF WITHIN NINETY (90)
DAYS AFTER THE APPOINTMENT WITHOUT SUCH PERSON’S OR ENTITY’S CONSENT OR
ACQUIESCENCE OF A TRUSTEE, RECEIVER OR LIQUIDATOR OF SUCH PERSON OR ENTITY OR OF
ALL OR ANY SUBSTANTIAL PART OF ITS PROPERTIES, THE APPOINTMENT IS NOT VACATED OR
STAYED, OR WITHIN NINETY (90) DAYS AFTER THE EXPIRATION OF ANY SUCH STAY, THE
APPOINTMENT IS NOT VACATED.  THE FOREGOING DEFINITION OF “BANKRUPTCY” IS
INTENDED TO REPLACE AND SHALL SUPERSEDE AND REPLACE THE DEFINITION OF
“BANKRUPTCY” SET FORTH IN SECTIONS 18-101(1) AND 18-304 OF THE ACT.

 

10.           Capital Contributions.   The Member has made an initial capital
contribution to the LLC in the amount set forth on Schedule A.  The Member may
make, but shall not be required to make, any additional capital contributions to
the LLC.

 

11.           Additional Contributions.  The Member may make, but shall not be
required to make, any additional capital contributions to the LLC.

 

12.           Allocation of Profits and Losses.  All items of LLC income, gain,
profit, loss and deduction shall be allocated to the Member.

 

13.           Distributions.  Distributions shall be made to the Member at the
times and in the aggregate amounts determined by the Manager.  Notwithstanding
any provision to the contrary contained in this Agreement, the LLC shall not be
required to make a distribution to the Member on account of its interest in the
LLC if such distribution would violate Section 18-607 of the Act or any other
applicable law.

 

6

--------------------------------------------------------------------------------


 

14.           Transfers and Assignments.  The Member may assign its limited
liability company interest in the LLC to any person or entity, which person or
entity shall become a Member upon the execution a counterpart of this
Agreement.  The Member may conditionally or collaterally assign its limited
liability company interest in the LLC to any lender of funds to the LLC and/or
the Member which assignee shall become a Member upon activation of such
assignee’s rights under the instrument of assignment in accordance therewith and
in compliance herewith.

 

If the Member transfers all of its limited liability company interest in the LLC
pursuant to this Section 14, the transferee shall be admitted to the LLC as a
member of the LLC upon its execution of an instrument signifying its agreement
to be bound by the terms and conditions of this Agreement, which instrument may
be a counterpart signature page to this Agreement.  Such admission shall be
deemed effective immediately prior to the transfer and, immediately following
such admission, the transferor Member shall cease to be a member of the LLC. 
Notwithstanding anything in this Agreement to the contrary, any successor to the
Member by merger or consolidation in compliance with the Loan Documents shall,
without further act, be the Member hereunder, and such merger or consolidation
shall not constitute an assignment for purposes of this Agreement and the LLC
shall continue without dissolution.

 

15.           Resignation.  Each Manager may resign his or its office with the
LLC.  Upon such resignation, the vacancy shall be filled by the Member.

 

16.           Amendments.  This Agreement may be amended or restated from time
to time by written instrument executed by the Member.

 

17.           Liability of Member.  Except as otherwise expressly provided by
the Act, the debts, obligations and liabilities of the LLC, whether arising in
contract, tort or otherwise, shall be the debts, obligations and liabilities
solely of the LLC, and neither the Member nor the Special Members nor any
Manager shall be obligated personally for any such debt, obligation or liability
of the LLC solely by reason of being a Member, Special Member or Manager of the
LLC

 

18.           Governing Law.  This Agreement shall be governed by, and construed
under, the laws of the State of Delaware, all rights and remedies being governed
by said laws (without regard to conflict of law principles).

 

19.           Lender Requirements.  Notwithstanding anything in this Agreement
to the contrary, unless and until that certain loan (the “Loan”) from Federal
Home Loan Mortgage Corporation, through its servicer, Wachovia Multifamily
Capital, Inc. (together with its successors and assigns, the “Lender”) to the
LLC evidenced and secured by certain loan documents (“Loan Documents”)
including, without limitation, a mortgage (the “Mortgage”) encumbering the
Property, has been paid in full in accordance with the terms and provisions of
such Loan Documents, the following provisions shall apply:

 

The LLC:

 


(A)           SHALL NOT ENGAGE IN ANY BUSINESS OR ACTIVITY, OTHER THAN THE
OWNERSHIP, OPERATION AND MAINTENANCE OF THE PROPERTY AND ACTIVITIES INCIDENTAL
THERETO;

 

7

--------------------------------------------------------------------------------


 


(B)           SHALL NOT ACQUIRE, OWN, HOLD, LEASE, OPERATE, MANAGE, MAINTAIN,
DEVELOP OR IMPROVE ANY ASSETS OTHER THAN THE PROPERTY AND SUCH PERSONALTY AS MAY
BE NECESSARY FOR THE OPERATION OF THE PROPERTY AND SHALL CONDUCT AND OPERATE ITS
BUSINESS AS PRESENTLY CONDUCTED AND OPERATED;


 


(C)           SHALL PRESERVE ITS EXISTENCE AS AN ENTITY DULY FORMED, VALIDLY
EXISTING AND IN GOOD STANDING (IF APPLICABLE) UNDER THE LAWS OF THE JURISDICTION
OF ITS FORMATION OR ORGANIZATION AND SHALL DO ALL THINGS NECESSARY TO OBSERVE
ORGANIZATIONAL FORMALITIES;


 


(D)           SHALL NOT MERGE OR CONSOLIDATE WITH ANY OTHER PERSON;


 


(E)           TO THE FULLEST EXTENT PERMITTED BY LAW, SHALL NOT TAKE ANY ACTION
TO DISSOLVE, WIND-UP, TERMINATE OR LIQUIDATE IN WHOLE OR IN PART; TO SELL,
TRANSFER OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS; TO
CHANGE ITS LEGAL STRUCTURE; TRANSFER OR PERMIT THE DIRECT OR INDIRECT TRANSFER
OF ANY LIMITED LIABILITY COMPANY OR OTHER EQUITY INTERESTS, AS APPLICABLE, OTHER
THAN TRANSFERS PERMITTED UNDER THE LOAN DOCUMENTS; ISSUE ADDITIONAL LIMITED
LIABILITY COMPANY OR OTHER EQUITY INTERESTS, AS APPLICABLE; OR SEEK TO
ACCOMPLISH ANY OF THE FOREGOING;


 


(F)            THE LLC, AND ANY OTHER PERSON ON BEHALF OF THE LLC, SHALL NOT,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE MEMBER AND ALL OF THE MANAGERS,
INCLUDING THE INDEPENDENT MANAGER (AS DEFINED BELOW):  (I) FILE ANY INSOLVENCY,
OR REORGANIZATION CASE OR PROCEEDING, TO INSTITUTE PROCEEDINGS TO HAVE THE LLC
OR THE MEMBER BE ADJUDICATED BANKRUPT OR INSOLVENT, (II) INSTITUTE PROCEEDINGS
UNDER ANY APPLICABLE INSOLVENCY LAW, (III) SEEK ANY RELIEF UNDER ANY LAW
RELATING TO RELIEF FROM DEBTS OR THE PROTECTION OF DEBTORS, (IV) CONSENT TO THE
FILING OR INSTITUTION OF BANKRUPTCY OR INSOLVENCY PROCEEDINGS AGAINST THE LLC OR
THE MEMBER, (V) FILE A PETITION SEEKING, OR CONSENT TO, REORGANIZATION OR RELIEF
WITH RESPECT TO THE LLC OR THE MEMBER UNDER ANY APPLICABLE FEDERAL OR STATE LAW
RELATING TO BANKRUPTCY OR INSOLVENCY, (VI) SEEK OR CONSENT TO THE APPOINTMENT OF
A RECEIVER, LIQUIDATOR, ASSIGNEE, TRUSTEE, SEQUESTRATOR, CUSTODIAN, OR ANY
SIMILAR OFFICIAL FOR THE LLC OR A SUBSTANTIAL PART OF ITS PROPERTY OR FOR THE
MEMBER OR A SUBSTANTIAL PART OF ITS PROPERTY, (VII) MAKE ANY ASSIGNMENT FOR THE
BENEFIT OF CREDITORS OF THE LLC THE MEMBER, (VIII) ADMIT IN WRITING THE LLC’S OR
THE MEMBER’S INABILITY TO PAY ITS DEBTS GENERALLY AS THEY BECOME DUE, (IX) TAKE
ANY OTHER ACTION WHICH, UNDER THE TERMS OF CERTIFICATE OF FORMATION, LIMITED
LIABILITY COMPANY AGREEMENT OR ANY OTHER ORGANIZATIONAL DOCUMENT OF THE LLC OR
THE MEMBER, REQUIRES A CONSENT OF ALL OF THE MEMBERS OR MANAGERS OF THE LLC
UNLESS AT THE TIME OF SUCH ACTION THERE SHALL BE AT LEAST ONE (1) INDEPENDENT
MANAGER (AS DEFINED BELOW) THEN SERVING IN SUCH CAPACITY, OR (X) TAKE ACTION IN
FURTHERANCE OF ANY OF THE FOREGOING;


 


(G)           SHALL NOT AMEND OR RESTATE ITS ORGANIZATIONAL DOCUMENTS IF SUCH
CHANGE WOULD MODIFY THE REQUIREMENTS SET FORTH IN THIS SECTION 19;

 


(H)           SHALL NOT OWN ANY SUBSIDIARY OR MAKE ANY INVESTMENT IN, ANY OTHER
PERSON;


 


(I)            SHALL NOT COMMINGLE ITS ASSETS WITH THE ASSETS OF ANY OTHER
PERSON AND SHALL HOLD ALL OF ITS ASSETS IN ITS OWN NAME;


 


(J)            SHALL NOT INCUR ANY DEBT, SECURED OR UNSECURED, DIRECT OR
CONTINGENT (INCLUDING, WITHOUT LIMITATION, GUARANTEEING ANY OBLIGATION), OTHER
THAN, (I) THE INDEBTEDNESS AND (II) CUSTOMARY

 

8

--------------------------------------------------------------------------------

 


 


UNSECURED TRADE PAYABLES INCURRED IN THE ORDINARY COURSE OF OWNING AND OPERATING
THE PROPERTY PROVIDED THE SAME ARE NOT EVIDENCED BY A PROMISSORY NOTE, DO NOT
EXCEED, IN THE AGGREGATE, AT ANY TIME A MAXIMUM AMOUNT OF TWO PERCENT (2%) OF
THE ORIGINAL PRINCIPAL AMOUNT OF THE INDEBTEDNESS AND ARE PAID WITHIN SIXTY (60)
DAYS OF THE DATE INCURRED;


 


(K)           SHALL MAINTAIN ITS RECORDS, BOOKS OF ACCOUNT, BANK ACCOUNTS,
FINANCIAL STATEMENTS, ACCOUNTING RECORDS AND OTHER ENTITY DOCUMENTS SEPARATE AND
APART FROM THOSE OF ANY OTHER PERSON AND SHALL NOT LIST ITS ASSETS AS ASSETS ON
THE FINANCIAL STATEMENT OF ANY OTHER PERSON; PROVIDED, HOWEVER, THAT THE LLC’S
ASSETS MAY BE INCLUDED IN A CONSOLIDATED FINANCIAL STATEMENT OF ITS AFFILIATE
PROVIDED THAT (I) APPROPRIATE NOTATION SHALL BE MADE ON SUCH CONSOLIDATED
FINANCIAL STATEMENTS TO INDICATE THE SEPARATENESS OF THE LLC FROM SUCH AFFILIATE
AND TO INDICATE THAT THE LLC’S ASSETS AND CREDIT ARE NOT AVAILABLE TO SATISFY
THE DEBTS AND OTHER OBLIGATIONS OF SUCH AFFILIATE OR ANY OTHER PERSON AND
(II) SUCH ASSETS SHALL ALSO BE LISTED ON THE LLC’S OWN SEPARATE BALANCE SHEET;

 

(l)            except for capital contributions or capital distributions
permitted under the terms and conditions of its organizational documents, shall
only enter into any contract or agreement with any Member or Affiliate of the
LLC or any guarantor, or any general partner, member, principal or Affiliate
thereof, upon terms and conditions that are commercially reasonable and
substantially similar to those that would be available on an arm’s-length basis
with third parties;

 

(m)          shall not maintain its assets in such a manner that will be costly
or difficult to segregate, ascertain or identify its individual assets from
those of any other Person;

 

(n)           shall not assume or guaranty (excluding any guaranty that has been
executed and delivered in connection with the Note) the debts or obligations of
any other Person, hold itself out to be responsible for the debts of another
Person, pledge its assets to secure the obligations of any other Person or
otherwise pledge its assets for the benefit of any other Person, or hold out its
credit as being available to satisfy the obligations of any other Person;

 

(o)           shall not make or permit to remain outstanding any loans or
advances to any other Person except for those investments permitted under the
Loan Documents and shall not buy or hold evidence of indebtedness issued by any
other Person (other than cash or investment-grade securities);

 

(p)           shall file its own tax returns separate from those of any other
Person, except to the extent that the LLC is treated as a “disregarded entity”
for tax purposes and is not required to file tax returns under applicable law,
and shall pay any taxes required to be paid under applicable law;

 

(q)           shall hold itself out to the public as a legal entity separate and
distinct from any other Person and conduct its business solely in its own name,
shall correct any known misunderstanding regarding its separate identity and
shall not identify itself or any of its Affiliates as a division or department
of any other Person;

 

(r)            shall maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations and shall

 

9

--------------------------------------------------------------------------------


 

pay its debts and liabilities from its own assets as the same shall become due;

 

(s)           shall pay (or cause the Property Manager to pay on behalf of the
LLC from the LLC’s funds) its own liabilities (including, without limitation,
salaries of its own employees) from its own funds;

 

(t)            shall not acquire obligations or securities of its Members or
Affiliates, as applicable;

 

(u)           except as contemplated or permitted by the property management
agreement with respect to the Property Manager, shall not permit any Affiliate
or constituent party independent access to its bank accounts;

 

(v)           shall maintain a sufficient number of employees (if any) in light
of its contemplated business operations and pay the salaries of its own
employees, if any, only from its own funds;

 

(w)          The LLC shall (i) have two (2) special members who are natural
persons and (ii) have at least one (1) Independent Manager and (iii) otherwise
comply with all Rating Agencies criteria for single member limited liability
companies (including, without limitation, the delivery of Delaware single member
limited liability company opinions acceptable in all respects to Lender and to
the Rating Agencies).

 

(x)            to the fullest extent permitted by law, shall conduct its
business so that the assumptions made with respect to the LLC in the
nonconsolidation opinion provided to Lender shall be true and correct in all
respects.  In connection with the foregoing, the LLC hereby covenants and agrees
that it will comply with or cause the compliance with, (i) all of the facts and
assumptions (whether regarding the LLC or any other Person) set forth in the
nonconsolidation opinion provided to Lender, (ii) all the representations,
warranties and covenants in this Section 19, and (ii) all the organizational
documents of the LLC.

 

Failure of the LLC, or the Member or Manager on behalf of the LLC, to comply
with any of the foregoing covenants or any other covenants contained in this
Agreement shall not affect the status of the LLC as a separate legal entity or
the limited liability of the Member or the Managers.

 

“Independent Manager” means a natural person who is not at the time of initial
appointment as a manager or at any time while serving as a manager of the LLC or
the Member and has not been at any time during the five (5) years preceding such
initial appointment (i) a stockholder, director (with the exception of serving
as an Independent Manager of the LLC or the Member), officer, trustee, employee,
partner, member, attorney or counsel of the LLC or the Member, or any Affiliate
of either of them, (ii) a creditor, customer, supplier, or other Person who
derives any of its purchases or revenues from its activities with the LLC or the
Member or any Affiliate of either of them, (iii) a Person Controlling or under
common Control with any Person excluded from serving as Independent Manager
under (i) or (ii) or (iv) a member of the immediate family by blood or marriage
of any Person excluded from serving as Independent Manager under (i)

 

10

--------------------------------------------------------------------------------


 

or (ii).  The Independent Manager shall be appointed by the Manager.  To the
fullest extent permitted by law, including Section 18-1101(c) of the Act, the
Independent Manager shall consider the interests of the LLC, together with the
interests of the LLC’s creditors, in acting or otherwise voting on the matters
referred to in Paragraph 19(f) above.

 

An Independent Manager may resign and, at any time and from time to time, the
Manager may by written notice to an Independent Manager discharge an Independent
Manager and appoint a successor Independent Manager for any reason, with or
without cause; provided, however, no resignation, withdrawal, dissociation or
removal of an Independent Manager, and no appointment of a successor Independent
Manager, shall be effective until the successor Independent Manager shall have
accepted his or her appointment by a written instrument.

 

The Managers hereby appoint Melvin Herman as the initial Independent Manager and
Melvin Herman has executed counterparts to this Agreement as evidence of his
acceptance of such appointment.  All right, power and authority of the
Independent Manager shall be limited to the extent necessary to exercise those
rights and perform those duties specifically set forth in Paragraphs 9.03 and
19(f) of this Agreement.  An Independent Manager (a) shall not be a member of
the LLC for any purposes whatsoever except under the circumstances described in
Paragraph 9.03 above, (b) shall take no action for or on behalf of the LLC, or
have any rights with respect to the LLC (including voting or consent rights),
other than those described in this Paragraph 19(f) above, (c) shall have no
liability to the LLC or the Members other than for actual damages resulting from
a breach of this Paragraph 19 or from negligence or bad faith, (d) shall cease
to be Independent Manager automatically upon the earlier to occur of (i) the
time at which this Paragraph 19 shall cease to apply and (ii) the date on which
such Independent Manager receives written notice from the Manager discharging
such Independent Manager and appointing a successor Independent Manager and
(e) shall be entitled to compensation for serving as the Independent Manager
under this Agreement and indemnification for serving as the Independent Managers
to the extent so provided in writing.   The Independent Manager shall not enter
into a voting agreement with any creditor of the LLC.  The Independent Manager
shall be a “manager within the meaning of Section 18-101(10) of the Act.

 

Any other capitalized term not defined in this Section 19 shall have the meaning
set forth in the Mortgage.

 

20.           Definitions

 

“Act” has the meaning set forth in the preamble to this Agreement.

 

“Agreement” means this Limited Liability Company Agreement of the LLC, together
with the schedules attached hereto, as amended, restated or supplemented or
otherwise modified from time to time.

 

“Manager” means the person selected to be the manager of the LLC from time to
time by the Member.  A Manager is hereby designated as a “manager” of the LLC
within the meaning of Section 18-101(10) of the Act.  The term “Manager” shall
not include any Independent Manager.

 

“Member” means HPT Associates, LLC, as the initial member of the LLC, and
includes any Person admitted as an additional member of the LLC or a substitute
member of the LLC pursuant to

 

11

--------------------------------------------------------------------------------


 

the provisions of this Agreement, each in its capacity as a member of the LLC;
provided, however, the term “Member” shall not include the Special Members.

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, limited liability partnership, association, joint stock
company, trust, unincorporated organization, or other organization, whether or
not a legal entity, and any governmental authority.

 

“Special Member” means, upon such person’s admission to the LLC as a member of
the LLC pursuant to Section 9.03, a person acting as Independent Manager or
Sally E. Michael, in such person’s capacity as a member of the LLC.  A Special
Member shall only have the rights and duties expressly set forth in this
Agreement.

 

[PAGE ENDS HERE; SIGNATURES FOLLOW]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Limited Liability Company Agreement as of the day and year
first above written.

 

 

MEMBER

 

 

 

HPT ASSOCIATES, LLC, a Delaware limited

 

liability company

 

 

 

By:

NewReal, Inc., its Manager

 

 

 

 

 

By:

 

 

 

 

 

Ronald Brown, President

 

 

 

By:

 

 

 

 

Harold Brown, Manager

 

 

 

 

 

 

MANAGERS

 

 

 

 

 

 

Harold Brown

 

 

 

NEWREAL, INC., a Massachusetts corporation

 

 

 

By:

 

 

 

 

Ronald Brown, President

 

 

 

 

 

INDEPENDENT MANAGER

 

 

 

 

 

 

Melvin Herman

 

 

 

 

 

SPECIAL MEMBERS

 

 

 

 

 

 

Melvin Herman

 

 

 

 

 

 

Sally E. Michael

 

13

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Hamilton Park Towers, LLC

 

Initial Capital Contributions and Percentage Interests

 

As of                      , 2009

 

Member

 

Amount of Initial
Capital Contribution

 

Percentage Interest

 

HPT Associates, LLC

 

$

 

 

100

%

 

Independent Manager:

Melvin Herman

 

Special Members:

Melvin Herman

Sally E. Michaels

 

14

--------------------------------------------------------------------------------

 